Citation Nr: 1120511	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.A.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision that denied service connection for bilateral hearing loss and a January 2008 rating decision that denied service connection for PTSD by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Columbia, South Carolina; a transcript of that hearing is associated with the claims file.

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in Columbia, South Carolina; a transcript of that hearing is associated with the claims file.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Development of the record is sufficiently complete to permit fair and just resolution of the claim for service connection for bilateral hearing loss, and there has been no prejudicial failure of notice or assistance to the appellant.

2. Bilateral hearing loss was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.



CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in a July 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, private treatment records and examination reports, VA treatment records and examination reports, lay evidence, and hearing testimony.  The Board finds that the May 2010 VA audiological examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.

The Board notes that the record indicates that the Veteran is or was in receipt of Workers Compensation benefits.  An application for such benefits and any underlying records upon which a decision was based is not contained in the claims file.  However, in a July 2008 statement, the Veteran stated that he was in receipt of such benefits due to a neck injury.  Thus, the Board has determined that the associated records are not relevant to the current claim for service connection.  Accordingly, the Board finds that it is not necessary to obtain those records prior to adjudication of the claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has bilateral hearing loss related to noise exposure in service.  Specifically, he has alleged exposure to noise in service from his involvement in a large number of truck convoys in a combat zone, in addition to the noise from tanks, cannons, guns, and ammunition being fired in a combat zone.  He has stated that such acoustic exposure was endured without the use of hearing protection.  He stated that such sounds rattled his ears at the time so it is his belief that such exposure has contributed to his current hearing loss condition.  

The Veteran's service treatment records are negative for any complaints, findings, or treatment of hearing loss.  At his January 1970 pre-induction examination, audiometric testing revealed normal hearing bilaterally, and the Veteran denied any ear trouble or hearing loss on an accompanying report of medical history.  At his March 1973 service separation examination, audiometric testing again revealed normal hearing bilaterally, and the Veteran once again denied any ear trouble or hearing loss on an accompanying report of medical history.

Following his discharge from service, the first medical evidence of record documenting the Veteran's reports of hearing trouble consists of a May 2002 private treatment record, which noted a four to five month history of some perception of hearing loss.  On that occasion, following an audiological examination, the Veteran was diagnosed with significant high frequency noise notch of a moderate degree, bilaterally.  Speech discrimination scores indicated that the Veteran would benefit from binaural amplification which was provided.  Thereafter, a November 2007 statement from a private audiologist and an April 2010 private treatment record noted the Veteran's complaints of bilateral hearing loss.  The April 2010 private treatment record noted the Veteran's reports of noise exposure during military service and stated that his such military noise exposure could have been, as well as not, related to his current hearing impairment.   

The Veteran underwent a VA audiological examination in May 2010.  On that occasion, the Veteran described his general in-service noise exposure as outlined above.  Overall, the Veteran described a gradual hearing loss onset since his discharge from military service.  He also asserted that hearing protection devices were not provided during his military service.  Significantly, he further reported post-service occupational noise exposure while working as a mechanic for 16 years and as a truck driver for 2 years.  Recreational noise exposure to lawn equipment, airwrenches, and firearms was also reported.

An accompanying VA audiogram in May 2010 revealed puretone thresholds in the left ear ranging from 10 to 55 decibels at 500 to 4000 Hertz.  In the right ear, puretone thresholds ranged from 5 to 60 decibels at 500 and 4000 Hertz.  Speech discrimination scores were 92 percent bilaterally.  After reviewing the claims file, the examiner noted that normal hearing was revealed at the time of the Veteran's service pre-induction and discharge examinations.  The examiner opined that the Veteran's hearing loss was not due to military noise exposure.  Specifically, the examiner cited a 2005 landmark study by the Institute of Medicine on Military Noise Exposure which stated "there was no scientific basis for delayed or late onset noise-induced hearing loss, i.e., hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  In cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that hearing loss that develops 20 or 30 years later is causally related to military service."  

Upon review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  Bilateral hearing loss was not shown in service or for many years thereafter.  In this regard, post-service private treatment records reflect that the Veteran was not assessed with bilateral hearing loss until May 2002, nearly 30 years after his service discharge.  The May 2010 VA examiner reviewed the claims file, considered the Veteran's service treatment records, thoroughly interviewed and examined the Veteran, and provided a rationale for the opinion that the Veteran's current hearing loss is not due to military noise exposure.  

While the Veteran contends that he has bilateral hearing loss related to noise exposure in service, the Veteran has no medical training and his opinion on this point is not competent medical evidence.  In this regard, audiological disorders such as sensorineural hearing loss require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms he experienced in service or following service are in any way related to his current symptoms requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Here, the only unequivocal medical opinion specifically addressing the relationship between the Veteran's current hearing loss and service is against the claim.  While the private treatment records do make note of military noise exposure, they do not clearly associate or disassociate the reported military noise exposure to the Veteran's current bilateral hearing loss.  Specifically, the April 2010 private audiologist's statement indicated that noise exposure during military service could have been, as well as not, related to his current hearing loss.  This statement does not specifically link the Veteran's current bilateral hearing loss to military noise exposure, nor does it provide any rationale.  
Accordingly, to the extent the private treatment letter constitutes a competent medical opinion concerning hearing loss, it is entitled to no probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight and credibility of the evidence).

In sum, the Board finds that the most competent and probative evidence indicates that hearing loss was not shown in service or for many years thereafter, and the most probative evidence fails to link current bilateral hearing loss to service.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A review of the record indicates that additional development is required with respect to the claim for service connection for PTSD to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Generally, in order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R.§ 3.304(f).

However, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39, 843-39, 852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id. Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In the present case, an August 2007 VA treatment note shows a current diagnosis of PTSD.  

The Veteran has reported two stressors that he contends have caused or contributed to his PTSD.  First, he asserts that his PTSD stems from receiving news while in Vietnam that a close friend of his was killed during combat.  His second stressor concerns his involvement in an auto accident as a fuel truck driver when he fell asleep and collided with an oncoming bus carrying Vietnamese civilians and military personnel.   

In regards to the first claimed stressor involving the death of a friend in Vietnam, the Veteran testified at the November 2009 DRO hearing that he learned of the death of his good friend, R.C, two days after he was reportedly killed in combat.  The Veteran testified that he met R.C. during basic training and R.C. was in a transportation unit deployed to Vietnam on the same flight as the Veteran.  The Veteran testified that he and R.C. would meet on a daily basis at a staging area prior to going out on their respective missions and would discuss things such as their daily lives and family.  The Veteran testified that on September 3, 1970 R.C. was killed during battle near Quang Duc.  He testified that while he did not personally witness R.C.'s death, when heard the news two days later, it threw him for a loop and he was ready to give up on everything.  At the February 2011 Travel Board hearing, the Veteran further testified that he was frightened and hurt and he felt like giving up upon because he feared his life would be taken next.  

Concerning the second stressor pertaining to the Veteran's involvement in an auto accident in Vietnam while driving a fuel truck, service personnel records show that the Veteran received an Article 15 in April 1971 for operating a 5 ton tractor trailer in a wanton manner by falling asleep causing the truck he was driving to strike an oncoming bus in violation of Article 111 of the Uniform Code of Military Justice.  An August 2007 VA treatment note shows that the Veteran stated that he always felt in danger while driving because he felt like a prime target for the enemy.  At a November 2009 DRO hearing, he testified that he was told not to render assistance to the passengers on the bus because he would likely be killed.  At the February 2011 Travel Board hearing, the Veteran further testified that at the time of the accident, he was frightened and feared that he would be killed.  However, shortly following the accident, a US convoy passed by and directed one vehicle with US military personnel to stay with the Veteran so he would not be left alone.  He stated that he was told that if he were left alone, he would likely be killed.  He testified that to this day, he is frightened by and thinks about what could have happened to him if the US convoy had not passed by and directed one vehicle to stay with him.  

The Board notes that research confirms that R.C. was killed in Vietnam on September 3, 1970; however, it shows that R.C. was killed in a "non-hostile" setting.  See http://sciway3.net/proctor/state/vietnam/vietnam02.html (last visited May 2, 2011).  

Given the evidence as outlined above, the Board finds that the claimed stressors are consistent with the places, types, and circumstances of the Veteran's military service as a motor transport operator in Vietnam as documented on his DD Form 214 and as is required under the amended version of 38 C.F.R. § 3.304(f)(3).  Further, the Board finds it conceivable that the reported stressors may have caused the Veteran to experience, witness, or be confronted by an event or circumstance during service that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance may have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

Additionally, the Board notes that the Veteran has not been afforded a VA examination with regards to his claimed disorder.  In light of the above referenced changes made to 38 C.F.R. § 3.304(f), the Board finds that the Veteran should be afforded an opportunity to undergo a VA psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to confirm whether or not the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

Accordingly, the claim for service connection for PTSD is REMANDED for the following action:

1. Obtain relevant VA treatment records from the Ralph H. Johnson VA Medical Center in Charleston South, Carolina, and the Myrtle Beach Outpatient Clinic in Myrtle Beach, South Carolina, dated since December 2008.

2. After all treatment records, if any, are associated with the claims file, the RO/AMC shall arrange for the Veteran to be examined to determine the etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted.

The examiner should address the following:

(a) The examiner shall identify all current psychiatric diagnoses, to include PTSD.

(b) The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  In so doing, the examiner shall specifically address if the Veteran's claimed stressors relate to the Veteran's fear of in-service hostile military or terrorist activity.  The examiner must also specifically discuss whether the claimed stressors are adequate to support a diagnosis of PTSD.

(c) The examiner shall opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability, including the currently claimed PTSD, is related to the Veteran's military service.  In doing so, the examiner must acknowledge any reports of continuity of psychiatric symptoms since service.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

3. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


